

117 HR 2084 IH: Common-Sense Census Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2084IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Cawthorn (for himself and Mr. Grothman) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo collect and consolidate citizenship status information for the population of the United States, and for other purposes.1.Short titleThis Act may be cited as the Common-Sense Census Act of 2021.2.Citizenship status statistics(a)In generalChapter 3 of title 13, United States Code, is amended by adding at the end the following new section:104.Citizenship statusThe Secretary shall collect statistics on the citizenship status of persons permanently residing in the United States..(b)Clerical amendmentThe table of sections for chapter 3 of title 13, United States Code, is amended by inserting after the item related to section 103 the following new item:104. Citizenship status..(c)Citizenship status on census questionnairesSection 141 of title 13, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following:(g)In conducting the 2030 decennial census and each decennial census thereafter, the Secretary shall include in any questionnaire distributed or otherwise used for the purpose of determining the total population by States a checkbox or other similar option for the respondent to indicate, for the respondent and for each of the members of the household of the respondent, whether such individual is a citizen or national of the United States..3.Citizenship data interagency working group(a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Commerce shall establish the Citizenship Data Interagency Working Group (hereinafter referred to as the Working Group).(b)DutiesThe Working Group shall develop and submit to the Secretary recommendations to increase to the maximum extent practicable the percentage of the population of the United States with respect to which the Department of Commerce has information about citizenship status, including recommendations for improving the access of the Department of Commerce to records containing such information that are held by Federal agencies or State or local governments.(c)Membership(1)Members(A)In generalThe Working Group shall consist of the Director of the Census Bureau, who shall serve as the chair, and the individuals appointed under subparagraph (B).(B)Agency appointments(i)In generalAt the request of the chair of the Working Group to a Federal agency, the head of such Federal agency shall, not later than 1 month after the date on which such request is made, appoint one individual employed by such Federal agency to serve as a member of the Working Group representing such Federal agency. (ii)Initial requestsNot later than 3 months after the date of the enactment of this Act, the chair of the Working Group shall make the request described in clause (i) to each Federal agency from which an initial member of the Working Group shall be appointed under such clause.(2)TermsA member of the Working Group appointed under paragraph (1)(B) shall be appointed for a term of 2 years.(3)QuorumA quorum shall be 2 members of the Working Group.(4)Vacancies(A)In generalExcept as otherwise provided in this paragraph, any vacancy occurring in the membership of the Working Group shall be filled in the same manner as the original appointment for the position being vacated.(B)Agency appointmentsWith respect to filling a vacancy for which the original appointment was made under paragraph (1)(B), a head of a Federal agency shall fill such vacancy without a request from the chair of the Working Group.(C)Agency participation endingA vacancy resulting from the expiration of the term of a member appointed under paragraph (1)(B) shall not be filled if the chair has provided notice to the Federal agency which such member represented that such participation by such Federal agency in the Working Group is no longer required.(D)Term continuedThe term of a member appointed to fill a vacancy, other than a vacancy resulting from the expiration of the term of a member, shall be the remainder of the term of the former member who vacated the position.(E)Vacancy effectsA vacancy shall not affect the power of the remaining members to execute the duties of the Working Group except to the extent that such vacancy results in less than a quorum.(5)CompensationMembers of the Working Group who are full-time officers or employees of the United States or Members of Congress may not receive additional pay, allowances, or benefits by reason of their service on the Working Group.(d)Administrative and technical supportThe Secretary shall provide the Working Group with such administrative support, staff, and technical assistance as the Secretary determines necessary for the Working Group to carry out it duties.(e)Detail of federal employeesAny Federal employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(f)Federal advisory committee actThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Working Group.(g)DefinitionsIn this section: (1)Federal agencyThe term Federal agency means any agency as that term is defined in section 551(1). (2)SecretaryThe term Secretary means the Secretary of Commerce.(3)StateThe term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 4.Citizenship-based reapportionmentSection 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a(a)), is amended to read as follows:(a)On the first day, or within one week thereafter, of the first regular session of the One Hundred Twenty-second Congress and of each fifth Congress thereafter, the President shall transmit to the Congress a statement showing the whole number of persons in each State, excluding Indians not taxed, as ascertained under the seventeenth and each subsequent decennial census of the population, and the number of Representatives to which each State would be entitled under an apportionment of the then existing number of Representatives by the method known as the method of equal proportions under which only citizens of the United States shall be considered in determining such apportionment, no State to receive less than one Member..